Order entered September 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00977-CV

                              IN RE JANECIA WATT, Relator

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-19-00707

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s second amended petition

for writ of mandamus, petition for writ of habeas corpus, and request for emergency relief.

       We STRIKE relator’s August 27, 2019 amended petition for writ of mandamus, petition

for writ of habeas corpus, and request for emergency relief and relator’s August 29, 2019 second

amended petition for writ of mandamus, petition for writ of habeas corpus, and request for

emergency relief. See TEX. R. APP. P. 9.8(b).

                                                      /s/   LANA MYERS
                                                            JUSTICE